Title: From Thomas Jefferson to John Gardiner, 30 July 1807
From: Jefferson, Thomas
To: Gardiner, John


                        
                            Washington July 30. 07
                        
                        Th: Jefferson presents his compliments to mr Gardiner he has recieved his letter informing him that the
                            city council had elected him a trustee to the institution for the education of youth in the city of Washington: & begs
                            leave through him to return his thanks to the city council, and to assure them he shall always be ready to render the
                            institution any service within his power.
                    